DETAILED ACTION
This Non-Final action is responsive to communications: RCE filed 03/21/2022.
Applicant amended claims 1, 9, 10 and 18, cancelled none, added none. Claims 1-20 are pending. Claims 1, 10, and 18 are independent.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022  has been entered.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

No Priority
4.	See ADS, no priority claimed.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3 and 12, “…first address decoder comprises a column decoder and wherein the second address decoder comprises a row decoder…” is not understood in view of the spec disclosure. After the recent amendment (see independent claim 1, 10), the claim/ limitation is directed to Fig. 2A, Fig. 3, Fig 4, para [0041] disclosure with sense amp connected to each of the bit lines. Thus, in view of the architecture and functional disclosure, the first decoder is row decoder and can not be a column decoder (see e.g. Fig. 4 arrangement). The limitation is not understood in view of the spec disclosure. The specification does not provide a standard for ascertaining the limitation and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(b)(I)).

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim(s) 1, 2, 5-8, 10-11, 14-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2021/0142847 A1).
	Regarding independent claim 1, Kim teaches an electronic device (Fig. 7: 100 employing Fig. 1 SE structure. See Fig. 1-Fig. 8 for components and functionality) comprising: 
a plurality of memory cells (Fig. 7 SE’s) arranged in a plurality of memory cell pairs (Fig. 1: BC1), 
wherein a memory cell pair (Fig. 1: BC1 “bit cell”) is configured to store a single bit (bit cell stores one bit. See Fig. 6: Output) and wherein a first memory cell (Fig. 1: VRM11) in the memory cell pair stores a value (e.g. Fig. 6: LR) and a second memory cell (Fig. 1: VRM12) in the memory cell pair stores an inverse of the value (e.g. Fig. 6: HR); 
a first address decoder (Fig. 7: 120 and associated row address decoding circuitry) configured to collectively select both a first memory cell and a second memory cell in the memory cell pair (see e.g. Fig. 6 and Fig. 7: WL, /WL concurrent selection scheme); 
a second address decoder (Fig. 7: 130 and associated column address decoding circuitry, para [0114]) configured to individually select the first memory cell and the second memory cell in the memory cell pair (see e.g. Fig. 1 in context of  para [0090], para [0091]: BL and WLa selection is required to write weight to VRM11 cell and /BL and /WLa selection is required to write weight to VRM12 cell ); 
a controller (Fig. 7: 140, Fig. 8: 133, 134 combined) configured to initiate a read operation (reading weights for processing, see e.g. Fig. 6 “operation”) on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder (see e.g. Fig. 4, Fig. 5 , Fig. 6 in context of para [0069]: activation and biasing of the cell pair); and 
comparator circuitry (Fig. 8: 130) configured to compare a current through the first memory cell (Fig. 6: VRM11) and a current through the second memory cell (Fig. 6: VRM12) to determine a value of the single bit in response to the read operation (see Fig. 6: BL and  /BL current values. See e.g. para [0079]), 
wherein: the comparator circuitry (Fig. 8: 130) comprises a first sense amplifier (Fig. 8: 135 and 133 combined, see para [0118], para [0120]) that receives a first input (Fig. 8: IL) corresponding to the current through the first memory cell (Fig. 8: BL1, see Fig. 1: VRM11) and a second sense amplifier (Fig. 8: 136 and 133 combined, see para [0118], para [0120]) that receives a second input (Fig. 8: /IL) corresponding to the current through the second memory cell (Fig. 8: /BL1, see Fig. 1: VRM12); and 
the controller (Fig. 7: 140, Fig. 8: 133, 134 combined) is further configured to compare a first output associated with the first sense amplifier (Fig. 8: first input to 133) and a second output associated with the second sense amplifier (Fig. 8: second input to 133) and, based on the comparison (Fig. 8 133 SA output), determine a binary value stored in the single bit (see combined function of Fig. 8: SA and analog-to-digital converter. See Fig. 8: NOV, see para [0101]).
Regarding claim 2, Kim teaches the electronic device of claim 1, wherein the first address decoder comprises a row decoder (Fig. 7: 120 and associated row address decoding circuitry, see function on row selection) and wherein the second address decoder comprises a column decoder (Fig. 7: 130 and associated column address decoding circuitry, see function on column selection).
Regarding claim 5, Kim teaches the electronic device of claim 1, wherein the memory cell pair is configured to store a single bit by adjusting a resistance of the first memory cell and a resistance of the second memory cell (Fig. 1 in context of para [0127], para [0128]).
Regarding claim 6, Kim teaches the electronic device of claim 1, wherein a first memory cell is adjacent to the second memory cell (see Fig. 1).
Regarding claim 7, Kim teaches the electronic device of claim 1, wherein the controller is configured to initiate a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell (para [0090], para [0091] in context of Fig. 6 VRM11, VRM12 values).
Regarding claim 8, Kim teaches the electronic device of claim 7, wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell (Fig. 1 and Fig. 7 circuitry configuration implies and teaches capability of serial or parallel writing to program the bit cell).
Regarding independent claim 10, Kim teaches a system comprising: 
a plurality of memory cells arranged in a plurality of memory cell pairs, (see Claim 1)
wherein a memory cell pair is configured to store a single bit and wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value; (see Claim 1)
a first address decoder configured to collectively select both a first memory cell and a second memory cell in the memory cell pair; (see Claim 1)
a second address decoder configured to individually select the first memory cell and the second memory cell in the memory cell pair; (see Claim 1)
a controller configured to initiate a write operation to store a value of the single bit in the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder, (see Claim 1)
wherein: the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell (write operation for generating weights with LR, HR, see Fig. 6); and 
the controller is further configured to initiate a read operation on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder; and (see Claim 1)
comparator circuitry configured to compare a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to the read operation, (see Claim 1)
wherein: the comparator circuitry comprises a first sense amplifier that receives a first input corresponding to the current through the first memory cell and a second sense amplifier that receives a second input corresponding to the current through the second memory cell; and  (see Claim 1)
the controller is further configured to compare a first output associated with the first sense amplifier and a second output associated with the second sense amplifier and, based on the comparison, determine a binary value stored in the single bit. (see claim 1 rejection analysis)
Regarding claim 11, Kim teaches the system of claim 10, wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder.
(see claim 2 rejection)
Regarding claim 14, Kim teaches the system of claim 10, wherein the memory cell pair is configured to store a single bit by adjusting a resistance of the first memory cell and a resistance of the second memory cell. (see claim 5 rejection)
Regarding claim 15, Kim teaches the system of claim 10, wherein a first memory cell is adjacent to the second memory cell. (see claim 6 rejection)
Regarding claim 16, Kim teaches the system of claim 10, wherein the controller is configured to initiate a read operation by comparing a current through the first memory cell and a current through the second memory cell to determine the value of the single bit. . (see claim 7 rejection)
Regarding claim 17, Kim teaches the system of claim 10, wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell. . (see claim 8 rejection)
Regarding independent claim 18, Kim teaches a method comprising: 
storing a single bit into a memory cell pair, 
the memory cell pair being one of a plurality of memory cell pairs in a memory array and wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value; 
collectively selecting, by a first address decoder, both a first memory cell and a second memory cell in the memory cell pair; individually selecting, by a second address decoder, the first memory cell and the second memory cell in the memory cell pair; 
comparing a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to collectively selecting by the first address decoder and individually selecting by the second address decoder, 
wherein: the comparing of the current comprises receiving, at a first sense amplifier, a first input corresponding to the current through the first memory cell and receiving, at a second sense amplifier, a second input corresponding to the current through the second memory cell, and 
the determining of the value of the single bit is based on a comparison of a first output associated with the first sense amplifier and a second output associated with the second sense amplifier.
(See claim 1 rejection analysis: method claim limitations are satisfied by apparatus claim limitations)
Regarding claim 19, Kim teaches the method of claim 18, wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder.
(See claim 2 rejection analysis)
Regarding claim 20, Kim teaches the method claim 18, further comprising: initiating a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell. (See claim 7, claim 8 rejection analysis)

ADDITIONAL REJECTION PROVIDED AS FOLLOWS: 

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 2006/0203541 A1),  in view of Aoki (US 10,777,272 B2) and Yudanov (US 2021/0303265 A1).
Regarding independent claim 1, Toda teaches an electronic device (Fig. 21 and Fig. 23 circuitry) comprising: 
a plurality of memory cells arranged in a plurality of memory cell pairs (e.g. Fig. 21: T-cell0, C-cell0 and T-cell1, C-cell1. See in context of e.g. para [0006]), 
wherein a memory cell pair (Fig. 23: T-cell, C-cell) is configured to store a single bit (Fig. 23 in context of para [0006]: “…a read circuit configured to read complementary resistance value states of the pair cell as a one bit of data…”) and 
wherein a first memory cell in the memory cell pair stores a value and a second memory cell in the memory cell pair stores an inverse of the value (para [0006]: “… write one of the pair cell into a high resistance value state and write the other into a low resistance value state…”. See also Fig. 21, Fig. 23 and Abstract); 
a first address decoder (wordline selector and associated decoder Fig. 12: G20 and Fig. 10: 50 used to select pair of cells for reading.  See “address decoder” taught in para [0070]) configured to collectively select both a first memory cell and a second memory cell in the memory cell pair (Fig. 12 in context of para [0006]. See also para [0090] and para [0091], Fig. 23 circuitry configuration); 
a second address decoder (bitline selector and associated decoder Fig. 11: G10 and Fig. 10: 50 used to select a cell for writing.  See “address decoder” taught in para [0070]) configured to individually select the first memory cell and the second memory cell in the memory cell pair (Fig. 11 in context of para [0006]. See also para [0094], para [0095], Fig. 21 circuitry configuration); 
a (being used in a functional circuit in operation mode) the first address decoder and second address decoder (teaches controlling and biasing scheme in para [0051], lines 1-12); and 
comparator circuitry (Fig. 23: DA) configured to compare a current through the first memory cell and a current through the second memory cell to determine a value of the single bit in response to the read operation (Fig. 23 in context of para [0090]: current through cells are compared for reading),

Toda is silent with respect to remaining provisions of this claim as it pertains to controller details and comparator circuitry details.
Aoki teaches - 
a controller (Fig. 5: 150 control circuit) configured to initiate a read operation on the memory cell pair by activating the memory cell pair using the first address decoder and second address decoder (col. 6, lines 15-20: “…when a read operation is performed, the row decoder 120 selects the word line WL based on the inputted row address Ax, and the column decoder 130 selects a pair of bit lines BL and a pair of source lines SL based on the inputted column address Ay, thereby selecting a pair of memory cells…”).
Yudanov teaches - 
comparator circuitry (Fig. 2A: 212) comprises a first sense amplifier (Fig. 2A: SA1) that receives a first input (input from BL1 and e.g. WL1/ cell “1”) corresponding to the current through the first memory cell (see e.g. WL1/ cell “1”) and a second sense amplifier (Fig. 2A: SA2) that receives a second input (input from BL2 and e.g. WL1/ cell “0”) corresponding to the current through the second memory cell (see e.g. WL1/ cell “0”. See para [0030]); and 
the controller is further configured to compare a first output associated with the first sense amplifier and a second output associated with the second sense amplifier and, based on the comparison, determine a binary value stored in the single bit (para [0033], para [0019]).
Toda, Aoki, and Yudanov are in analogous field of art of non-volatile resistive memory read/ write scheme. Aoki’s controller architecture, function can be employed in Toda’s circuitry to control row, address decoding and control biasing for read/ write operation. Yudanov teaches compatible circuitry which can be incorporated in Toda’s apparatus.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Aoki and Yudanov into the teachings of Toda such biasing magnitude and timing can be controlled accurately and resistance can eb measured precisely for read and write operation in non-volatile memory device.
Regarding claim 2, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Toda teaches wherein the first address decoder comprises a row decoder (Fig. 12: G20, Fig. 10: 50) and wherein the second address decoder comprises a column decoder (Fig.11: G10, Fig. 10: 50).
Regarding claim 3, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Toda teaches wherein the first address decoder comprises a column decoder and wherein the second address decoder comprises a row decoder (selection and decoder circuitry portion common to both row and column decoder, see e.g. Fig. 10: 50).
Regarding claim 5, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Aoki teaches wherein the memory cell pair is configured to store a single bit by adjusting a resistance of the first memory cell and a resistance of the second memory cell (col. 6, lines 26-27: resistance state e.g. HRS or LRS is written to physical cells).
Regarding claim 6, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Aoki teaches wherein a first memory cell is adjacent to the second memory cell (see Fig. 6: MC_A, MC_B).
Regarding claim 7, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Aoki teaches wherein the controller is configured to initiate a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell  (Fig. 3 configuration in context of col. 3, lines 16-29 and col. 2, lines 7-18: data and complementary data written to the two physical cells when separate reference cell/ reference current is not used and Fig. 3 read configuration is utilized).
Regarding claim 8, Toda, Aoki, and Yudanov teach the electronic device of claim 7. Aoki teaches wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell (Fig. 3 configuration in context of col. 3, lines 16-29 and col. 2, lines 7-18: data and complementary data written to the two physical cells).
Regarding claim 9, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Aoki teaches wherein the comparator circuitry comprises a sense amplifier (Fig. 6: 160 sense amp) that receives a first input corresponding to the current through the first memory cell and a second input corresponding to the current through the second memory cell ( see Fig. 3 configuration: this configuration is employed when separate reference current/ cell is not used. See also in context of col. 2, lines 45-60).
Regarding independent claim 10, Toda, Aoki, and Yudanov teach a system and all other limitation of the claim. (see claim 1 rejection analysis)
Regarding claim 11, Toda, Aoki, and Yudanov teach the system of claim 10. Aoki teaches wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder (col. 2, lines 29-44).
Regarding claim 12, Toda, Aoki, and Yudanov teach the system of claim 10, wherein the first address decoder comprises a column decoder and wherein the second address decoder comprises a row decoder. (see claim 3 rejection analysis)
Regarding claim 14, Toda, Aoki, and Yudanov teach the system of claim 10. Aoki teaches wherein the memory cell pair is configured to store a single bit by adjusting a resistance of the first memory cell and a resistance of the second memory cell. (see claim 5 rejection)
Regarding claim 15, Toda, Aoki, and Yudanov teach the system of claim 10. Aoki teaches wherein a first memory cell is adjacent to the second memory cell. (see claim 6 rejection)
Regarding claim 16, Toda, Aoki, and Yudanov teach the system of claim 10. Aoki teaches wherein the controller is configured to initiate a read operation by comparing a current through the first memory cell and a current through the second memory cell to determine the value of the single bit. (see claim 9 and claim 10 rejection)
Regarding claim 17, Toda, Aoki, and Yudanov teach the system of claim 10. Aoki teaches wherein the write operation comprises serially writing to the value to the first memory cell and writing the inverse of the value to the second memory cell. (see claim 6 rejection)
Regarding independent claim 18, Toda, Aoki, and Yudanov teach a method and all other limitations of the claims (see claim 1 rejection analysis: method claim limitations are satisfied by apparatus claim limitations)
Regarding claim 19, Toda, Aoki, and Yudanov teach the method of claim 18, wherein the first address decoder comprises a row decoder and wherein the second address decoder comprises a column decoder.
(See claim 11 rejection analysis)
Regarding claim 20, Toda, Aoki, and Yudanov teach the method claim 18, further comprising: initiating a write operation to store the value in the memory cell pair, wherein the write operation comprises writing the value in the first memory cell and writing the inverse of the value to the second memory cell.  
(See claim 10 rejection analysis)

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toda (US 2006/0203541 A1), Aoki (US 10,777,272 B2),  and Yudanov (US 2021/0303265 A1), in further view of Chen, et al., "HfOx Based Vertical Resistive Random Access Memory  for Cost-Effective 3D Cross-Point Architecture without Cell Selector," 2012  IEEE International Electron Devices Meeting (IEDM).  Further supported by Mantegazza (US 20160284399 A1), PARK (US 20160125939 A1) for limitation analysis.
Regarding claim 4, Toda, Aoki, and Yudanov teach the electronic device of claim 1. Toda and Aoki teach resistive memory device. Toda, Aoki, and Yudanov are silent with respect to application scope of 3D Cross Point memory device.
Chen teaches 
the electronic device comprises a 3D Cross Point memory device (see Abstract and Fig. 16: HfOx based RRAM used for the application of 3D Cross-Point Architecture).
Examiner further assesses that employment of 3D x-point structure using RRAM type device is well known in the industry. See further e.g. Mantegazza (US 20160284399 A1): para [0002], para [0029] teaches 3D cross point memory. PARK (US 20160125939 A1): para [0196]: 3D cross point memory and read margin improvement.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Chen into the teachings of Toda and Aoki such that RRAM based 3D Cross-Point Architecture can be employed to have benefits e.g. device speed , cost effective fabrication.
Regarding claim 13, Toda, Aoki, and Yudanov teach the system of claim 10, wherein the electronic device comprises a 3D Cross Point memory device. (see claim 4 rejection analysis).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Hoang el al (US 2021/0192325 A1): Fig. 9-Fig. 20 disclosure applicable for all claims.  
Johnson (US 10,157,669 B2): Fig. 4-Fig. 7 disclosure applicable for all claims.  
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825